DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 1042476060 B.
	With respect to claims 1 and 10, see specifically the English translation of the disclosure in CN 1042476060 B of:
	In the English translation of the abstract of CN 1042476060 B:
	The invention relates to a harvester (1) has arms (7, 8) of the second part (15, 17) of said harvester comprises a first part (13) is hinged to the chassis (2) and connected to the first part (13) and supporting the working tool (9); the harvester comprises the first device and the second device (19, 21) for switching between a minimum value and a maximum value, adjusting the working tool (9) and the chassis (2) between the distance (d) and for vertically moving the working tool (9) between a raised position above the work position and the ground; the machine further has a servo value to locate at least one of the first device and the second device (19, 21) in the control set value is determined relative to the target height of the ground working tool (9). According to the invention, the servo control device (27) allows the work tool (9) from the locating distance (d) with the chassis (2) are two horizontal position between a minimum value and a maximum value is raised to be substantially equal to the height of the target height (h).

	In the English translation of the description of CN 1042476060 B:
The invention relates to a method for harvesting forage, can move along the advancing direction of the agricultural machine, the machine comprising a chassis, bearing at least one operation tool with at least one arm hinged to the chassis. the arm at least comprises directly or indirectly hinged second portion connected to the first portion and bearing working tool to first part of the chassis and in a movable way, the machine further comprising a connection to the first part of the first driving device and the second driving device connected to the second part, at least one of the first driving device and the second driving device is control for adjusting transverse to the forward direction measurement between a minimum value and a maximum value. distance and working tool thereby extends laterally relative to the chassis, the first driving device and the second driving device at the other party is control for at least one of a raised position extending to a certain height of the ground upper end at least one work position and the work tool is vertically moving the working tool, said machine comprising a servo control device, said servo control device for locating at least one part of the first driving device and the second driving device in according to the control set value, the control set value determines the height of ground working tool relative to the target…
the second portion of the arm can slide in the first part of the arm, the sliding jack operation by a second portion of the hinge arm. Because the sliding connected rotating pin of the first part of the rotating shaft is connected with the arm of the rotating member are separated a distance adjustable between a minimum value and a maximum value. by this way, it can change obtained by the rotary piece, especially determined for aggregating material pile of baler or shredder processing capacity of working width. In this known machine, each rotating piece are connected by the arm to rotate through a certain angle to move to a raised position. corresponding to the angle from the first jack control locating device of servo control of the travel route is determined. the servo control device comprising a valve secured to the chassis, control the opening and closing of the valve of the operating rod, and the operating rod is connected to the adjusting device of the first portion of the arm. the adjusting device comprises a long circular hole processed in the first portion of the arm of the holding rod can move in the long circular hole and clamped at different positions. each position in the long round hole of the operating rod are formed a determined rotating piece relative to the control set value of the target height of the ground. each of the plurality of the positions actually defines a first part of a rise from the ground the rotating arm of the rotating angle, the operating rod at the angle so as to stop movement of the first jack and thereby enables the first portion of the arm at the corner stops this way control the closing of a valve. the disadvantages of these servo control device, each control set value is determined the value determining the minimum target height, then the working width is adjusted to the maximum value, the rotating piece can be lifted from the ground with a sufficient amplitude, but on the other hand the working width is the minimum value, there is the high risk of insufficient amplitude. Under this condition, the rising of the rotating piece has been formed of material pile or risk of striking the obstacle exists. the reverse case the control set value to the maximum target height, the present locating to the chassis with the maximum distance of the rotor vertical gap greatly exceeds the desired gap across the barrier of high risk material stack formed or commonly encountered in the field. In this elevated structure of rotating member, if the ground is irregular or advancing speed is too fast, then a particularly high gravity machine is easy to make the mechanical instability. Servo device of known mechanical therefore, it does not allow to obtain different working width and adjusted for optimal lift of the rotating element of various conditions encountered during operation and action period…
object of the present invention is to provide an agricultural machine for harvesting forage, without said defect.
Therefore, the present invention provides a method for harvesting forage, can move along the advancing direction of the agricultural machine, the machine comprising a chassis, bearing at least one operation tool with at least one arm hinged to the chassis. the arm at least comprising directly or indirectly hinged with the second part to the first part of the chassis and in a movable way connected to the first portion and bearing working tool, the machine further comprising a connection to the first part of the first driving device and the second driving device connected to the second part, at least one of the first driving device and the second driving device is control for adjusting transverse to the forward direction measured between a minimum value and a maximum value, and the work tool thereby laterally extending distance relative to the chassis. the first driving device and the second driving device at the other party is control for at least one of a raised position extending to a certain height of the ground upper end at least one work position and the work tool is vertically mobile work tool, said machine comprising a servo control device. the servo control device for locating at least one party of the first driving device and the second driving device in according to the control set value, control setting value determining the height of ground working tool relative to the target, the servo control device is configured for positioning the work tool from the work tool to the interval distance of the chassis between a minimum value and a maximum value of the at least two transverse upper end position is raised to the ground, substantially equal to the height of the target height.
an important feature of the invention is characterized by the fact that the servo control device is configured for positioning the work tool from the work tool to the interval distance of the chassis between a minimum value and a maximum value of the two 
moving to a raised position from the initial position to the tool at least one of the first driving device and the second driving device, the servo control device in such a way that the servo control device located on the ground upper end is substantially equal to the height of the target height, and is initially located such first transverse working position corresponding to the minimum working width of under the condition of the working tool, or the second transverse position associated with the maximum working width, for example. Because the control target set value defined, for example, in order to particularly the tool positioned near a minimum and the interval distance of the chassis for lifting height of the work tool is always sufficient to stack or barrier across the formed material, so the servo control device can avoid in particular the tool positioned to the distance interval of the chassis close to the maximum value when the working tool on the ground upper end is excessively elevated. Thus, in the raised position of the work implement, the machine according to the invention has enough stability and at the same time the working tool of the ground clearance is also sufficient.
The advantageous features of the present invention, a servo control device is configured for positioning the work tool from a working tool to be the distance of the chassis spaced transverse operating position between a minimum value and a maximum value is raised to the ground upper end is substantially equal to the height of the target height. Therefore, regardless of the working tool is initially located at the first transverse position corresponding to the minimum working width, or a second transverse work position associated with the maximum working width, for example, or whether the working width initially how to adjust, work tool upper end always rises to the ground, substantially equal to the height of the target height. the height of the working tool can be advantageously determined or adjusted to in any case ensure there is enough clearance above the ground working tool and center of gravity to maintain good stability of reasonable height.
According to another advantageous feature of the present invention, a servo control device comprises allowing adjusting control set adjusting device of value. the adjusting device allows the user to make own machine suitable for different conditions encountered during operation or during the action of and easily interfere the movement of the harvesting tool…
the machine 1 comprises a front tyre 6 and distributed in the first pair of work tool 3 of each respective side 9 and located behind the tire 6 and distributed to the second work tool 3 of each respective side 9…
The tyre 6 front of the arm 7 includes a second portion 15 connected to first portion 13 in a movable way through the second hinge part, the second hinge part comprises a second rotary pin 16. the second rotary pin 16 is close to horizontal and/or near to the orientation of forward direction A, for example. arm 7 of the second part 15 away from the one end of second hinge part carrying work tool 9. the tyre 6 the back of the arm 8 second portion 13 in a movable way. The second part 17 comprises, for example, loading working tool 9 and can roll in the groove of the bracket, in the arm 13 of the first part 8 processed with the groove and along the arms 8 of the first part 13 in the longitudinal direction. sliding coupling 18 or through the form of second portion 17 of the bearing work tool tube 9 and in the first part 13 a slightly larger tube sliding;
the second driving device 21 is connected to arms 7, 8 of the second part 17. the second driving device 21 is connected to first part 13. the second driving device 21 is hinged to the first portion 13 and second portion 15, 17 of the jack 22, in particular a hydraulic jack. control of the second driving device 21 makes it possible to adjust the mechanical work of 1 width and/or width of the material stack is formed to adjust the measured transverse to the advancing direction A, the working tool 9 relative to the lateral extension of distance d to the chassis 2. the distance d between the chassis 2 of the sill 3 and operating tool 9 of the geometric reference point. As for the chassis 2, the distance d calculated according to the arms 7, 8 the first rotary pin 14, for example. the geometric reference point such as work tool 9 close to the inner end of the sill 3. In the embodiment of the drawings, the geometric reference point is member 10 to rotate the rotating shaft 12, and the distance d between the rotating shaft 12 and the chassis on the arm 2 7, 8 of the first rotary pin 14 between measurements. for the tyre 6 front of the arm 7, the second actuating device 21 urges arm 15 of the second part 7 relative to the arm 7 of the first part 13 to rotate. the rotation in the advancing direction A of the plane in the transverse direction. the plane is also substantially vertical. Working tool 9 so as to follow a circular track around the second rotary pin 16. so it appears as if the first actuating device 19 remains fixed at the same, then the work tool 9 relative to variable ground height h. For work tool 9, the height h of the ground tool 11 with a tool 11, in particular the lower end separately, the lower end represented by the tips of the rake in the embodiment of the drawings. In particular, the height h of the ground elevated with the tool 9 when the tool 11 with the lowest position of lower end separately. Actually, as shown in FIG. 2 and FIG. 3, in the raised position of the working tool 9 extends may not be parallel to the ground. in these drawings, the ground represented by the horizontal, the height h can be calculated according to the horizontal. for the tyre 6 the back of the arm 8, the second actuating device 21 motion causes the arm 17 of the second part 8 relative to the sliding connecting piece 18 connected with the arm 13 of the translation of the first portion 8. the working tool 9 and the chassis 2 are separated a distance d can be adjusted between a minimum value and a maximum value. In the embodiment of the drawings, the minimum value and the maximum value of the working tool 6 front of the tire 9 and the rear tire 6 of the tool 9 are different.
The invention is used for harvesting grass material of the agricultural machine 1 be harvesting hay machine such as shaper material stack, the material stack shaping machine of rotating part especially has four such as just described. The invention is used for harvesting grass material of the agricultural machine 1 also can be material pile machine with two rotating member, each rotating piece are located at the corresponding side of the middle beam of the chassis. beam may also support only a single arm and support only a single rotating component. Further, mechanical 1 similar to as shown in agricultural machine 1 can be self-propelled machine, the chassis through the tire of one or more driving systems and/or rotating the system action. The invention is used for harvesting grass material of the agricultural machine 1 can be of known name of " Merger " type…
Similarly, the arm parts 7, 8, 13, 15, 17 and/or the driving device 19, 21 can be set in this way by actuating the second actuating device 21 or even by sequentially or simultaneously driving two driving devices 19 and 21 to obtain the work tool 9 at least between the working position and the raised position of the vertical movement.
according to a servo control device 1 machine of the invention 27, the servo control device 27 configured to control set point locating the first driving device 19 and second driving device is at least one of 21 in the control set value determining the work tool 9 to the target height relative to the ground. the servo control device 27 is configured to the work tool 9 from the work tool 9 positioned to correspond with the distance d of the chassis 2 between a minimum value and a maximum value of the at least two transverse upper end position is raised to the ground, substantially equal to the height h of the target height.
The advantageous features of the present invention, a servo control device 27 configured for the work tool positioning tool from operation 9 to the distance d of the chassis 2 are any of the transverse working position between the minimum value and the maximum value is raised to the ground upper end is substantially equal to the height h of the target height.
the servo control device 27 comprises a switching device 28, the switching device 28 based on at least one physical input variable conveying for control at least one control variable of the first driving device 19 and second driving device in at least one direction 21, the physical input variable represents a working tool 9 is positioned to be transverse working position of the distance d of the chassis 2 are between a minimum value and a maximum value.
the first variant embodiment of the machine 1 comprises a tire 6 front of the arm 7 of the servo control device 27 the embodiment according to FIG. 1. in the first variant embodiment shown in FIG. 2, the transfer device 28 comprises a rod and/or cable-type transmission device 29, the transmission device 29 hinged to the arm 7 of the second part 15 on the one hand, and on the other hand is hinged to the arm 7 of the first portion 13. hinged to the arm 7 of the second part 15 and to the arm 7 of the first portion 30 of the first operating lever 13 of the second operating lever 32 share a common rotating shaft 31. the two operating rods 30 and 32 is set near the second rotating shaft 16. a common rotating shaft 31 by connection to second driving device 22 of the second jack 21. the second jack 22 is hinged to arm 7 of the first portion 13. the first operating rod 30 bearing according to the direction of the first rotating shaft 14 extends along the arm 7 of the first portion 13 of the rod 33. 29 of the transmission rod 33 on the mechanical actuator 34 connected to it. a mechanical actuator 34 by a rocker arm. the rocker arm is installed on the overlapped with the first rotary pin 14 of pin in a rotating way. rocker arm opposite connected to rocker side of opposite side of one side of the rod 33 acts on a cam carried by the rotating pin of the control element 35 of the pin in the pin, control element 35 is coupled to chassis 2 of a hydraulic valve. the valve is located in the hydraulic supply part composed of the first driving device 20 of the first jack 19 of the first jack 20 is hinged at the chassis 2 and arm 13 of the first portion 7. movement of the rocker arm causes the cam to move. The first jack 20 is provided for shortening or lengthening, that is based on the arm 7 of the first part is upward or downward rotating movement of cam so as to permit or interrupt hydraulic supply of the first jack 20 such a way control valve opened and closed. In the embodiment of the first variant of the first jack 20 is configured for vertical movement of work tool 9, and the second jack 22 is provided for adjusting the working width. To this end, in accordance with moving arms 7 of the second part 15 away from or close to the arm 7 of the first portion 13 and thereby to control the second jack 22 away from or close to the chassis 2. Therefore, the working tool 9 is positioned to correspond with the distance d of the chassis 2 between a minimum value and a maximum value. arm for moving the second part 15 7 change the first operating lever 30 and the arm 7 of the first portion 13 a length form an angle α. the angle α so as to form a working tool 9 is positioned to be the physical input variable of the transverse position of the distance d of the chassis 2 between a minimum value and a maximum value. In the first variant embodiment, the physical input variable more particularly represents arm 7 of the second part 15 relative to the arm 7 of the first portion 13. by rod 33, switching device 28 based on the physical input variable of the control variable transmitted to control element 35, the control element 35 is connected to the first jack 19 of the first actuating device 20. In this case, the forming position of the rocker arm of the mechanical actuator 34 is used as the control variable. the position of the rocker arm can be marked by the angle or the distance, the value represented by the control variable value acquired. rotating through the first jack 20 up the arm 13 of the first portion 7, the rocker arm to move together with the arm 7 of the first portion 13 and reaches the position of the shut-off valve at specified time. the very accurate position of rocker arm is thus associated with the target value of the control variable, and the only control variable value is at time t defined crank angle value or distance value of arm position has not reached the target value is an angle value or distance value of the rocker arm position defining a closed valve, permits the power flow control element here is a hydraulic flow to flow to the first jack 20. transmission device 29 with the arm 7 of the first portion 13, and the arm 15 of the second part 7 and the mechanical actuator 34 with the interaction control unit 35 refers to the relationship of the presence, the relationship associated to the target value obtained through the physical input variable value, associated to a control set value, associated to the arm 7 and/or size parameter of the conversion device 28 and associated to the arms 7 of the first part 13 on the chassis 2 position parameter. when work tool 9 in a horizontal working position against the designated on the ground, determining the lifting height of the value fixed rocker arm about its axis with respect to the arm 7 of the first portion 13 relative to the orientation of a certain angle of the valve. the servo control device 27 can advantageously include can be the mechanical actuator 34 relative to the arm 7 and/or permanent offset relative to control element 35 to the adjusting device for adjusting the control set value. Therefore, for a working tool 9 on the ground of the specified horizontal working position, the adjusting device changes the rocker arm about its axis of angular orientation. for the designated horizontal position, doing so effect the change arm 7 of the first part 13 the horizontal direction angle, valve thus becomes a closed configuration from the open configuration and vice versa. regulating device may be a hydraulic jack or transmission device 29 forming a part of the screw-nut system. the adjusting device also can be an adjustable stop on the rocker arm. Finally, the adjusting device also can be made for adjusting the valve on the chassis 2 of the device. size of arm 7 parameters, such as the arm 7 of the first part 13 and the second part 15 of the length. the size parameter of the conversion device 28 such as a first joystick 30 and the second joystick 32 of length, a length of rod 33, the first operating lever 30 and the rod 33 and the lever arm rod 33 and the rocker arm long. arms 7 of the first part 13 of the chassis 2 on the position parameter is a first rotary pin 14 height relative to the ground. the other position parameter is the distance separated with chassis 2 of beam 3 of the longitudinal geometric axis of the first rotation pin 14, for example. increase the working width adjusting through the second jack 22 resulting in an increase in the angle of α. rod 33 thereby along the action direction of one side on the cam of the valve reduces the movable rocker arm about an axis of the rocker arm so that the rocker arm. after the operation tool 9 moves from the working position to a raised position, the rocker arm is then relatively fast closing valve, and the arm 7 of the first portion 13 of the corresponding small angle. if the working width is adjusted to be a smaller value, then the tool 9 from the working position to the raised position during movement, the rocker arm is slowly closing valve. arm 13 of the first portion 7 of the corresponding corner correspondingly larger. conversion device 28 suitable for arm 7 of the corresponding size parameter is selected for a particular control set value or for each control set value, the work tool 9 is raised to the ground upper end, at least two transverse working position is substantially equal to the height h of the control set value of target height, and the height from the working tool 9, especially from the working tool 9 of each transverse working position in such a manner.
the second variant embodiment of the machine 1 comprises a tire 6 front of the arm 7 of the servo control device 27 the embodiment according to FIG. 1. hinged to the arm 7 of the second part 15 and to the arm 7 of the first portion 30 of the first operating lever 13 of the second operating lever 32 share a common hinge part 31. the two operating rods 30 and 32 is set near the second rotating shaft 16. a common hinged part 31 is connection to the second driving device 22 of the second jack 21. the second jack 22 is hinged to arm 7 of the first portion 13. in the second variant embodiment shown in FIG. 3, the servo control device 27 a switching device using two physical input variable 28, wherein the at least one physical input variables representing operating tool 9 is positioned to be transverse working position of the distance d of the chassis 2 between a minimum value and a maximum value. In the embodiment of the second variant of the first jack 20 is used for vertical movement of work tool 9, and the second jack 22 is set adjust the distance d 2 between work tool 9 and chassis. conversion device 28 comprises a first measuring device 36, the first measuring device 36 providing a arms 7 of the first part 13 relative to the first signal pattern to the chassis 2 of the position of the first physical input variable. The conversion device 28 further comprises a second measuring device 37, a second signal image of the second measuring device 37 provides a second physical input variable representing the arm 7 of the second part 15 relative to the arm 7 of the first part 13 of the position. a first measuring device 36 comprises a first angle sensor 38 around the first rotary pin 14. the first angle sensor 38 is arranged between the arm 13 of the first portion 7 and the chassis 2. the first physical input 13 of variable so it is first portion of arm 7 relative to the chassis 2, for example, as shown in FIG. 3 relative to through the first vertical axis of the first rotary pin 14 angle α1. the first angle α1 is measured in the plane of the forward direction, the transverse arm in the plane 13 of the first portion 7 can rotate relative to the chassis 2. the first signal is generated by the electronic signal conveying the first angle sensor 38. the second measuring device 37 comprises a second angle sensor of the second rotary pin 16 39. the second angle sensor 39 is arranged between the arms 13 of the first part 7 and second part 15. the second physical input variable so the arm 7 of the second part of the second angle 15 relative to the arm 7 of the first portion 13 formed of α2. the second signal is an electronic signal delivered by the second angle sensor 39. In the second variant embodiment, conversion device 28 carried by the chassis 2 the computer 40. the computer 40 is connected to the first measuring device 36 and the second measuring device 37, thereby receiving the first signal and the second signal. As shown in FIG. 3, the computer 40 to the connection of the first measuring device 36 and the second measuring device 37 via a wire harness. The computer 40 includes a memory to allow it to store determined target work tool 9 lifting height of the control set value. conversion device 28 based on first physical input variable and the second physical input variable conveyor for controlling the control variable of the actuating device 19. Therefore, the control variable by the computer 40 based on the first signal pattern and the second signal pattern of the first physical input variable and the second physical input variable conveying. control variable by the computer 40 transmitted to control element 41, the purpose is to control the first driving device 20 of the first jack 19. the control variable is shown in FIG. 3 by the computer 40 connected to the control element 41 of the harness delivery of electronic signal. control element 41 comprises an electromagnetic valve. the electromagnetic valve is control for opening and is connected to the first jack 20 and closed. the computer 40 determining a control target value of the variable. When the value of the control variable becomes a target value, an electromagnetic valve alternating between an open configuration and a closed configuration. as long as obtained by control variable value does not reach the target value, control element 41 allows power flow-hydraulic fluid to flow to the first jack 20. the target value by relation related to the value acquired by the first and second physical input variable, associated to a control set value, size parameter associated with arm 7 and arm 7 associated to the first portion 13 of the chassis 2 on the position parameter. the relation comprises a first measuring device 36 and the second measuring device 37 each of the transfer function and rule stored by computer 40. each of the transfer function of the first physical input variable and the second physical input variable-angle measurement that is, first angle second angle α2 respectively associated to the first electronic signal and the second electronic signal. rule into the real-time obtained by the first electronic signal and the second electronic signal value, the control set value of the size parameter and the arm 7 and the arm 7 of the first part 13 of the chassis 2 on the position parameter. The obtained through between arms 7 of the first part 13 and the second part 15 of the second angle α2, the second angle sensor 39 converted value is transmitted to the computer and the second electronic signal 40. computer 40 based on the stored relationship type and relationship type has in the control set value of the determined value to determine the elevated position of the target height 9 related to the work tool in accordance with control setting value from the operation position of the arm 7 of the first portion 13 be first angle upward rotation of α1. To this end, the computer 40 based on the relationship and the control set value of the storage to determine a value from the first target of the first angle sensor 38 of the delivery of the first signal. the first target value is the arm first portions 7 of the first corner 13 reach the location of the ground upper end α1, is substantially equal to the height h of the target height of the work tool 9 corresponding to the obtained value when the first signal value. computer 40 further comprises a first comparison of difference signal conveying a first comparator, the first comparator according to the first target value and the first signal value acquired. the computer 40 according to the obtained by the first comparison signal value determining control value of the variable. the value obtained through the first signal reaches a first target value, computer 40 is value distribution target value of the control variable. In other words, control values of the variables such that as long as the first signal is not equal to for preconditioning the working width of the working tool 9 of the desired lift height h corresponding to the first target value, the electromagnetic valve permits the hydraulic power flow to the first jack 20. the tool 9 is changed by operation of the second jack 22 with the distance d of the chassis 2, the second angle sensor 39 informs the computer 40 between the arms 7 of the first part 13 and the second part 15 of the actual second angle α2. By so doing, the computer 40 order to make the arm first portions 7 of the first corner 13 α1 suitable to the working width of the new adjusted based on stored rules and control set value calculated in real time for a first value of the target model. In the second variant embodiment of the servo control device 27 is advantageously that can adjust the control adjusting device of set value. the adjusting device comprises a control terminal, for example, the user is able to adjust the control setting value by the control terminal.
Although the above has been combined in front of the tire 6, comprising hinged to the first portion 13 of the second portion 15 of the arm 7 describes embodiments of the first variant and second variant, but this embodiment can be two variations also perfectly suitable for arm 8 located behind the tire 6. in the explanation content of the following, third variant of the embodiment are defined as a modification of the first variant of the embodiment of the arm 8. Similarly, embodiments of the fourth variant is defined as a correction of the second variant the tyre 6 the back of the arm 8 of the embodiment of the present invention.
second portion 17 of the third modification of the embodiment. the second jack 22 is hinged between the arms 8 of the first part 13 and sliding stent. transmission 29 on the mechanical actuator 34 connected to it. a mechanical actuator arranged and operated with the example of the first modification 34 of the same. In the embodiment of the third variant of the first jack 20 is configured for vertical movement of work tool 9, and the second jack 22 is provided for adjusting the working width. To this end, the second jack 22 according to the moving sliding bracket far away from or close to the chassis arm 2 on 8 of the first rotary pin 14 such a way that control. Therefore, the working tool 9 is positioned to correspond with the distance d of the chassis 2 between a minimum value and a maximum value. arm for moving the second part 17 changes the second distance of 8 between the two corresponding reference arm 8 of the first part 13 and the second part 17 of the measurement. the second distance so as to form a working tool 9 is positioned to be the physical input variable of the transverse position of the distance d of the chassis 2 between a minimum value and a maximum value. through the transmission device 29, the transfer device 28 is connected to the first jack 20 of a hydraulic valve control element 35 conveying control variable to appear based on the physical input variable. a mechanical actuator 34 and the valve function described in principle with the first variant embodiment of the same content. a second jack 22 increases the adjusted working width as increasing the physical input variable of the second distance. The value of the second distance, a mechanical actuator 34 to the tool 9 moves from the working position to a raised position more quickly or more slowly closing valve. at least two transverse working position by this way, the work tool 9 is especially increased to from the working tool with the control set value is equal to the target height height h from an arbitrary transverse working position.
Embodiments of the fourth modification differs from the second variation is that the second measuring device 37 comprises the second portion 17 of the sliding stent and the arm 13 of the first portion 8 between the second distance sensor. the second physical input variable so it is between those portions 13 and 17 of the second distance. the transfer function of the second measuring device 37 so that the second distance associated with the measurement of a second electronic signal. The value of the second distance conveying to the computer by the second sensor into a second electronic signal 40, computer 40 based on the stored relation and the relation type has a control set value of the determined value to determine the elevated position of the target height 9 related to the work tool in accordance with control setting value from the operation position of the arm 13 of the first portion 8 must be rotated upward angle. When the tool 9 is changed by actuation of the second jack 22 and the distance d of the chassis 2 interval, the second sensor in real time informs the computer 40 the actual second distance between the arms 8 of the first part 13 and second part 17. calculating a new first target value of the first signal by doing so, computer 40 order to make the arms 8 of the first part 13 of the corner to the working width of the new adjusted based on stored rules and control set value in real time.
second, and third variations of the embodiment can be modified so that the second physical input variable arm 7, 8 of the second part 15, 17 relative to the chassis 2.
Generally, the conversion device 28 physical input variables may be arm 7, 8 of each part 13, 15, 17 or corner distance or line the distance between arms 7, 8 of each part 13, 15, 17 and the chassis 2, or arm portions 7, 8, 13, 15, 17 relative to measuring the inclination of the ground. the measurement device can be related angle sensor, a distance sensor or an inclinometer. In the second variant embodiment of the second measuring device 37 can include a second distance sensor but not the second angle sensor 39. In this case, the second physical input variable is the second distance between the arms 7 of the first part 13 and two corresponding point of the arm 7 measured between second part 15.
Embodiments of the machine can be set such that the control variable is transmitted to the control element 35, 41, the control element 35, 41 is control for opening and closing and is connected to the second driving device 21, and such that only the value of the control variable has not reached the target value, the control element 35, 41 allows power to flow to the second actuation device 21. The conversion device of the first variant embodiment 28 is thus modified such that transmission 29 on the mechanical actuator 34. The mechanical actuator position 34 is used in control element 35 and connected to the second driving device 21 of the valve control variable. is modified such that computer 40 stores the control set value, receives the first signal and the second signal in real time and real time transport control variable, the purpose is to control the second driving device 21 according to the second variant embodiment of the conversion device 28.
other different degree of mechanical embodiment development 1 can be set such that the conversion device 28 based on the one or more physical input variable conveying for sequence control or synchronously control the first driving device 19 and second driving device 21 a plurality of control variable, the physical input variable representing the work tool 9 is positioned to be transverse working position of the distance d of the chassis 2 are between a minimum value and a maximum value. In this case, each control variable is conveying to the corresponding control elements 35, 41, the control element 35, 41 is control for opening and closing and is respectively connected to the first driving device 19 and second driving device 21. only corresponding to the value of the control variable has not reached the corresponding target values, each respective one of the control elements 35, 41, thus allowing the power is flowing to the first driving device 19 and second driving device 21. In this case, the relation to the value obtained through the physical input variable of the control target value associated with the variable, associated to a control set value, associated to the arms 7, 8 and/or size parameter of the conversion device 28 and associated to the arms 7, 8 of the first part 13 of the chassis 2 on the position parameter. the second variant similar to the embodiment or the fourth variant of the conversion computer 40 stores the control set value, receives the first signal and the second signal and real-time conveying variable control in real time, the purpose is to control the first driving device 19 and second driving device 21. rule storage and the computer 40 based on the control set value of the memory to determine a first target value of the first signal and a second signal for the second target value. To this end, the computer 40 further comprises a second comparator in addition comprises according to an embodiment of the second variant of the first comparator. the difference between the second comparator according to the second target value and the second signal value acquired by conveying the second compared signal. computer 40 then obtained according to obtained by the first comparison signal value and a value of the second comparison signal determines a value for each control variable.
can be modified to make the rod and/or cable transmission device (29) is hinged to the arm 7, 8 of the second part 15, 17 and the chassis 2. The embodiment of the first variant or third variant of the conversion device 28.
second signal image of the second physical input variable according to the second variant embodiment of the conversion device 28 may be modified such that the second measuring device 37 represents the arm 7 of the second part 15 relative to the chassis 2 of the position. the second physical input variable thus is the arm 7 of the second part 15 relative to the second angle relative to the chassis 2. a second measuring device 37 also may include, for example, set between the arms 7 of the first part 13 and the second part 15 of the second distance sensor. the second physical input variable is the second distance between the arms 13 of the first part 7 and the arm 15 of the second part 7 of the two corresponding reference measurements.
	In the claims of CN 1042476060 B:
1. A method for harvesting grass material, agricultural machine (1) can move along the advancing direction (A) of the machine (1) comprises a chassis (2); the chassis at its front end has a coupling device (4) which is connected to the tractor (5), bearing at least one arm (7, 9) of the at least one work tool (8) is hinged to the chassis (2), wherein the work tool (9) comprises a rotating element (10) of the tool (11) for movably placing the material on the ground. the rotating piece (10) comprises a plurality of swinging arms (26) bearing the tool (11), and wherein said at least one arm (7; 8) to the second part (15, 17) comprises at least a first part (13) is directly or indirectly hinged to the chassis (2) and connected to the first part (13) in a movable way and carries the working tool (9) of the machine (1) at least further comprises a first driving device (19) connected to the first part (13) and connected to the second part (15, 17) of the second driving device (21); at least one of the first driving device and the second driving device (19 and 21) is control for adjusting transverse to the advancing direction (A) measured between a minimum value and a maximum value, and the working tool (9) laterally extending distance (d) relative to the chassis (2); the first driving device and the second driving device (19 and 21) of at least the other party is control for at least one of a raised value to locate at least one of the first driving device and the second driving device (19, 21); relative to the target height of the ground control setting value determining the working tool (9), wherein the servo control device (27) is constructed for the work tool (9) from the positioning of the work tool (9) to the distance (d) and the bottom plate (2) at an interval of at least two transverse working position between the minimum value and the maximum value is raised to the ground upper end; equal to the height (h) of the target height.
2. The machine according to claim 1, wherein the servo control device (27) is constructed for the work tool (9) from the positioning of the work tool (9) to the distance (d) and the bottom plate (2) of any transverse position between a minimum value and a maximum value is raised to the ground upper end is equal to the height (h) of the target height.
3. The machine according to claim 1, wherein the servo control device (27) comprises a conversion device (28), the transfer device (28) conveying for control of at least one party in the first driving device and the second driving device (19 and 21) of at least one control variable based on the at least one physical input variable, the physical input variable represents a working tool (9) is positioned a distance (d) and the bottom plate (2) of the transverse working position between the minimum value and the maximum value.
4. The machine according to claim 3, wherein the first part (13) of the second part (15, 17) of the physical input variable representing the arm (7, 8) relative to the arm (7, 8) or relative to the position of the chassis (2) or arm (7. 8) of the first part (13) relative to the position of the chassis (2), or a physical input variable represents a first part (13) of arm (7, 8) of the second part (15, 17) relative to the arm (7, 8) or relative to the position of the chassis (2); the first part (13) and the other one physical input variable arm (7, 8) relative to the chassis (2).
5. The machine according to claim 3 or 4, wherein the control variable is fed to the control element (35, 41), the control element (35; 41) to control to open and close and is connected to the first driving device and the second driving device (19, 21), and as long as the control variable value does not reach the target value, the control element (35, 41) permits the power flow to the first driving device or the second driving device (19, 21).
6. The machine according to claim 3 or 4, wherein each control variable is conveying to the corresponding control element (35, 41), the control element (35; the value of the control variable 41) is control for opening and closing and is respectively connected to the first driving device and the second driving device (19, 21), and as long as the corresponding has not reached the corresponding target value, each control element second driving device (19, 21).
7. The machine according to claim 5, wherein, the relation of the first part (13) one or more target values related to one or more values acquired by the one or more physical input variable, associated to a control set value, associated to the size parameter and associated arm (7, 8) and/or the switching device (28) to the arm (7, 8) on the chassis (2) of the parameter.
8. The machine according to any one of claims 1 to 4, wherein the servo control device (27) comprises to make it can adjust the control adjusting device of set value.
9. The machine according to claim 3 or 4, wherein the first part (13) transfer device (28) comprises rod and/or cable transmission device (29), the transmission device (29) the second part is hinged on the one hand to the arm (7, 8) (15, 17) and on the other hand is hinged to the arm (7, 8) hinged to the chassis (2).
10. The machine according to claim 9, wherein the transmission device (29) acts on the mechanical actuator (34), the position of the mechanical actuator (34) is used as control variable of control element (35), said control element (35) formed by connection to the valve of the first actuation device or the second actuation device (19, 21).
11. The machine according to claim 8, wherein the adjusting device can make the mechanical actuator (34) relative to the arm (7, 8) and/or relative to the control element (35) in place.
12. The machine according to claim 3, wherein the conversion device (28) comprises a first measuring device (36) and the second measuring device (37), the first measuring device (36) providing a arm (7. the first signal pattern 8) of the first part (13) relative to the position of the chassis (2) of the first physical input variable, the second measuring device (37) provides a second signal image of the second physical input variable represents a first part (13) of arm (7, 8) of the second part (15, 17) relative to the arm (7, 8) or relative to the position of the chassis (2).
13. The machine according to claim 12, wherein the conversion device (28) comprises a computer (40), the computer (40) stores the control set value, real time receiving the first signal pattern and the second signal pattern and real-time conveying control variable, the purpose is to control at least one of the first driving device and the second driving device (19, 21).
14. The machine according to claim 13, wherein the computer (40) stores the rule, the rule relates to a control set value, obtained in real time through the first signal pattern and the second signal pattern of value the arms (7, 8) of the size parameter and arm (7, 8) of the first part (13) on the chassis (2) of the parameter.
value in the computer (40) determines a first signal image based on the rule and the control set value of the storage and/or the second target value for the second signal pattern.
16. The machine according to claim 15, wherein the computer (40) to the control element (41) real time transport control variable, the computer (40) comprises a first comparator and/or comprises a second comparator. the difference between the first comparison signal of difference conveying the first comparator according to the first target value and the image acquisition through the first signal value, the second comparator according to the second target value and the value of the second signal image obtaining between conveying the second compared signal. and the computer (40) according to the first comparison signal value acquired and/or obtained by the second comparison signal determined by values of control variable value.
17. The machine according to claim 8, wherein the adjusting device comprises a control terminal, the user is able to adjust the control setting value by the control terminal.
18. The machine according to any one of claims 1 to 4, wherein the arms (7, 8) of the first part (13) relative to the chassis (2) to rotate in a plane perpendicular to the direction of advance (A) transverse through the first driving device (19).
19. The machine according to any one of claims 1 to 4, wherein the first part (13) of arm (7) of the second part (15) can be actuated by the second device (21) relative to the arm (7) to rotate.
20. The machine according to any one of claims 1 to 4, wherein the sliding piece (18) of the arm (8) of the second part (17) connected to the arm (8) of the first part (13), the arm (8) of the first part (13) and the second part (17) through the second driving device (21) in relation to each other.
21. The machine according to claim 12, wherein the first measuring device (36) comprises a first angle sensor (38) and the first physical input variable is a first angle (α1) between the first part (13) and the chassis (2).
22. The machine according to claim 12, wherein the second measuring device (37) comprises a second angle sensor (39) and the second angle (α2) of the second physical input variable is the arm (7) of the second part (15) and arm (7) of the first part (13) or the arm (7) of the second part (15) and chassis (2) are measured.
23. The machine according to claim 12, wherein the second distance between two corresponding reference point of the second part (15, 17) a second measuring device (37) comprises a second distance sensor and a second physical input variable is the arm (7, 8) of the first part (13) and the arm (7, 8) is measured.
.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015046187 A1.
	With respect to claims 1 and 10, see specifically the English translation of the disclosure in WO 2015046187 A1 of:
In the English translation of the abstract of WO 2015046187 A1:
[Problem] To provide a series hybrid combine which, in order to improve the fuel consumption for an engine which is the drive source for a motor, uses as small (low output) as possible engine and generator, and, while doing so, is free of instances of the vehicle stopping that would have resulted from unexpected interruptions of the generator. [Solution] The series hybrid combine is provided with: a generator (81) driven by engine output; a motor (82) driven by electric power from this generator (81); an electrical machinery control unit (85) that controls the generator (81) and the motor (82); a traveling device (1) that makes the vehicle travel by rotary power from the motor; a vehicle speed setting operating device (OD) for setting vehicle speed according to an operating position; and an engine rotation sensor (S2) that acquires engine rotational speed.
In the English translation of the description of WO 2015046187 A1:
The operation position of the vehicle speed setting operation device OD, the shift state of the power transmission mechanism 50A, the drive state of the farm work device W, and the like are detected by the positions of various sensors and various switches. Thereby, the information indicating the driving state relating to traveling such as straight traveling, turning traveling, and traveling on the road, during the cutting operation, before and after the cutting operation, and the operation driving state such as grain discharge can be used at any time.
In the example of FIG. 1, an engine rotation sensor S2 that detects the rotation of the engine output shaft is provided as an engine rotation speed acquisition unit that acquires the engine rotation speed of the engine 80, and a signal from the engine rotation sensor S2 is Treated as actual engine speed. Of course, the engine speed acquisition unit may adopt other forms such as acquiring the engine command speed for the engine 80 as the engine speed other than the engine speed sensor S2.
value…
First, for example, an operation position of a stroke-type vehicle speed setting operation lever constituting the vehicle speed setting operation device OD is detected. Based on the vehicle speed operation position information included in this operation position, the motor command rotation speed that is the control target rotation speed of the motor 82 is calculated. Here, the motor command rotation speed is derived using the operation position as an input parameter. The operation position-motor command rotational speed map is used. Further, since the vehicle speed setting operation device OD includes a turning setting operation tool and a lever, based on the turning operation position information for turning setting included in the operation position of the vehicle speed setting operation device OD, The driving speeds of the left crawler traveling body 1a and the right crawler traveling body 1b are calculated using the operation position-left / right crawler driving speed map, but detailed description thereof is omitted here.
The calculated motor command rotational speed is sent to the electric machine control unit 85 on the one hand, and is sent to the torque check value calculating section 12f on the other hand. The electric machine control unit 85 generates a control signal for the power conversion unit 84 based on the motor command rotational speed, and drives and controls the motor 82 via the power conversion unit 84. The torque check value calculation unit 12f is a torque check value for torque check control for preventing the generator 81 from being stopped when the motor torque increase request accompanying the load increase of the motor 82 exceeds the output of the generator 81. Is calculated.
The torque check value calculated by the saddle torque check value calculation unit 12f is sent to the electric machine control unit 85 as a limit motor torque value. The electric machine control unit 85 limits the electric power to the motor 82 so that the motor 82 does not output a motor torque equal to or greater than the limit motor torque value. As a result, the power generation load of the generator 81 is prohibited from exceeding the allowable load, and a sudden stop of the generator 81 is avoided. Therefore, when a large load is suddenly applied to the motor 82, the load is dealt with by a natural decrease in the motor rotation speed, that is, a decrease in the vehicle speed.
In calculating the torque check value in the torque check value calculation unit 12f, the motor command rotation speed and the motor-consumable power calculated based on the engine rotation speed, that is, the power that can be used by the motor 82 are parameters. The torque check value is calculated from the motor-consumable power and the motor command rotational speed.
Here, as shown in FIG. 1, two methods, that is, an E mode and a G mode, have been proposed for calculating the power that can be consumed by the motor. In any mode, the actual engine speed acquired from the engine speed acquisition unit, which is the engine speed sensor S2, is used here.
In the calculation of the torque check value by the E mode, the power that can be consumed by the motor is calculated by calculating the engine output value obtained by applying the actual engine speed to the engine output characteristics that are mapped or formulated. As the engine output characteristic curve indicating the engine output characteristic, a curve obtained by lowering the engine maximum output curve to an area where fuel efficiency is good is used. Therefore, as long as the motor 82 is driven and controlled with this motor-consumable power as a limit, the engine 80, and consequently the generator 81, is driven without burden and without waste. That is, the E mode is configured such that the motor-consumable power depends on the engine output value derived from the engine output characteristics of the engine with the engine speed as an input parameter. Therefore, if the engine speed can be acquired, the engine output value can be derived from the engine output characteristics of the mounted engine. Of course, since a mechanical power transmission mechanism and a generator 81 are interposed between the engine 80 and the motor 82, their loss power and overall effectiveness are taken into consideration when obtaining the motor consumable power. . This will be described below by formulating it.
When the actual engine speed is RE-RPM and the mapped engine output characteristic is expressed by function E, the engine output value: E0-out is
E0-out = E (RE-RPM)
It becomes. Furthermore, when the correction function: K that takes into account the loss power and efficiency is applied, the power that can be consumed by the motor 82, that is, the engine output value after correction, that is, the power that can be consumed by the motor: M-out is
M-out = K (E0-out)
It is represented by
If the previously calculated motor command speed is MC-RPM, the torque check value: T-limit is T-limit = F (MC-RPM, M-out)
It becomes. The function (calculation formula) F used here can be derived from the relationship between the motor rotation speed and the torque.
value in the G mode is basically the same as that in the E mode, and the actual engine speed is applied to the generator output characteristics defined by the formula of the generator 81 (mapped). Then, the power that can be consumed by the motor is calculated by calculating the generated power output value. Again, since a mechanical power transmission mechanism or the like is interposed between the generator 81 and the motor 82, their loss power and overall effectiveness are taken into account when determining the motor consumable power. Again, this will be described in the following mathematical formula.
When the actual engine speed is RE-RPM and the mapped generator output characteristics are expressed by the function G, the power generation output value: G0-out is
G0-out = G (RE-RPM)
It becomes. Furthermore, when the correction function J that takes into account the loss power and efficiency is applied, the power that can be consumed by the motor 82 that is the corrected power generation output value, that is, the power that can be consumed by the motor:
M-out = J (G0-out)
It is represented by
Therefore, the torque check value: T-limit is
T-limit = F (MC-RPM, M-out)
It becomes.
Note that either the E mode or the G mode may be mounted, but both may be mounted and the one with the smaller torque check value obtained by each may be employed. Or you may calculate both, such as the average of both, and may determine a final torque check value…
The sorting unit 17 is located below the threshing unit 16 and has a swing sorting mechanism 23 that swings and sorts the processed material leaked from the receiving net 21, a drive shaft 24a, and a tang ridge 24 that generates a sorting wind. A collection unit 27, a second collection unit 30 and the like are provided. The No. 1 recovery unit 27 recovers the selected grain (No. 1) and the right end of the recovered No. 1 by the No. 1 screw 25 arranged at the bottom along the vehicle body width direction (left and right direction). It is conveyed toward the lifting screw conveyor 26 that is connected in communication. The No. 2 recovery unit 30 recovers a mixture (No. 2) such as cereal grains and straw scraps, and the No. 2 screw 28 provided at the bottom of the recovered No. 2 along the lateral direction of the vehicle body. Is conveyed toward the second reduction device 29 connected to the right end thereof…
second product conveyed by the second screw 28 is rethreshed by the second reduction device 29 and then lifted and reduced to the swing sorting mechanism 23…
Although not shown in the figure, the traveling transmission 47 that is powered by the second power transmission mechanism is unevenly arranged in the lateral direction of the boarding operation unit 7 at the center in the lateral direction of the vehicle body…
That is, the motor 82 is a power source for the pair of left and right traveling devices 1, 1 and the cutting processing unit 3. Although the output control of the motor 82 will be described later, basically, the command rotational speed for the motor 82 is calculated based on the operation position of the vehicle speed setting operation device OD. In this embodiment, the vehicle speed setting operation device OD includes a stroke operation type main transmission lever (first operation tool) 66 that functions as a vehicle speed setting lever, and a turning setting lever provided in the boarding operation unit 7. A functioning operation lever 61 is included. If the stroke operation type main transmission lever 66 is in the neutral position, the main transmission lever 66 is stopped, and the forward movement speed increases as the operation displacement of the main transmission lever 66 toward the front increases, and the operation displacement toward the rear of the main transmission lever 66 increases. The reverse travel speed increases as the value increases. The operation position of the main transmission lever 66 is detected by the stroke sensor S4…
The gear position of the auxiliary transmission 54 can be selected by a second operating tool 57 and a third operating tool 56 which are one of the vehicle speed setting operating tools provided in the boarding operation unit 7 (see FIG. 3). That is, the three speed states are selected according to the operation states of the second operation tool 57 and the third operation tool 56. In this embodiment, both the second operation tool 57 and the third operation tool 56 are formed as operation switches. In the combine, the second operation tool 57 is also called a cutting shift switch, and the third operation tool 56 is also called an auxiliary transmission switch…
 A turning lever sensor S3 is provided to detect the inclination angle from the neutral position of the operation lever 61 to the left and right. That is, the turning degree of the combine is calculated based on the operation displacement of the operating lever 61, and the detection signal of the turning lever sensor S3 is used for calculating the turning degree. Therefore, the operation position signal of the turning lever sensor S3 is input to the main electronic unit 100 and used for steering control and the like. Although not described in detail, the operation lever 61 is swingable in the front-rear direction, and the lifting operation and the lowering operation of the cutting processing unit 3 are realized by the swinging operation in the front-rear direction.
In this traveling transmission 47, the intermediate speed state used when cutting in a standard field is achieved through switching of the gear position of the sub-transmission second operating tool 57 is also provided for temporarily changing the vehicle speed during the cutting operation. Under specific conditions, the auxiliary transmission 54 is also switched in accordance with the operation of the second operation tool 57.
As shown in FIGS. 3 and 7, the third operating tool 56 and the second operating tool 57 are switches in this embodiment, and preferably are formed as momentary switches operated by a driver's finger. The switch is turned on, and the switch is turned off by pressing again. In this embodiment, the third operating tool 56 is provided in the grip portion of the main transmission lever 66 that is one of the speed setting operating tools of the motor 82, and the second operating tool 57 is the grip portion of the operating lever 61. Is provided. Of course, the 3rd operation tool 56 and the 2nd operation tool 57 can also be provided in other positions, for example, a control panel etc. Operation state signals (switch signals) of the third operation tool 56 and the second operation tool 57 and an operation position signal of the main transmission lever 66 by the stroke sensor S4 are input to the main electronic unit 100, and will be described later. 82 and the auxiliary transmission 54 are used for control.
Next, the first power transmission mechanism that directly supplies the rotational power from the engine 80 to the handling cylinder 20 and the sorting unit 17 will be described. As can be understood from FIGS. 4 and 5, the power system for the sorting unit 17 receives rotational power directly from the engine 80. At that time, on the other hand, the power from the engine 80 is transmitted to the sorting section 17, specifically, the drive shaft 24 a of the carp 24 through the belt tension type sorting on / off clutch 71. Further, power is transmitted from the drive shaft 24 a of the carp 24 to the first screw 25, the second screw 28, the swing sorting mechanism 23, the feed chain 18, and the like via the transmission belt 72.
On the other hand, the power from the engine 80 is supplied to the grain discharging device 37, specifically the bottom screw 38, via the belt tension type discharging on / off clutch 73, the bevel gear mechanism 74, and the belt transmission mechanism 75. It is transmitted to an input pulley 46 provided at the front side end. By the power supplied to the input pulley 46, the bottom screw 38, the vertical screw conveyor 39, and the horizontal screw conveyor 41 (divided into the first horizontal screw conveyor 41a and the second horizontal screw conveyor 41b) are rotationally driven, As a result, the grain in the grain tank 5 is carried out to the outside. The sorting on / off clutch 71 is switched between the on state and the off state by a sorting clutch motor (not shown). The discharge on / off clutch 73 is switched between an on state and an off state by a discharge clutch motor (not shown)…
 The electric machine control unit 85 gives a control signal to the power conversion unit 84 based on a command from the main electronic unit 100 that has built a control algorithm for appropriately controlling the power electronics device.
sensor S2 that detects the engine speed is sent to the engine control unit 86 and / or the main electronic unit 100 via the vehicle state detection unit 90. Of course, the signal from the engine rotation sensor S2, including other signals, may be sent directly without passing through the vehicle state detection unit 90…
The work device control unit 87 is incorporated in the engine drive work device W1 that uses the rotational power of the engine 80 as it is and the motor drive work device W2 that uses the rotational power of the motor 82 based on a command from the main electronic unit 100. A control signal is given to operating devices such as a clutch operating device and a hydraulic cylinder. The vehicle state detection unit 90 performs preprocessing such as conversion processing on signals input from various switches and sensors as necessary, and transfers the signals to the main electronic unit 100.
The main electronic unit 100 is connected to other ECUs such as an engine control unit 86, an electric machine control unit 85, a work device control unit 87, and a vehicle state detection unit 90 through an in-vehicle LAN. It should be noted that not only the main electronic unit 100 but also other ECUs are configured in an easy-to-understand manner for the purpose of explanation. Accordingly, in practice, each ECU may be appropriately integrated or may be appropriately divided. In this embodiment, the main electronic unit 100 constructs an engine management module 110, an electric appliance management module 120, a vehicle management module 130, and the like as those particularly related to the present invention by hardware and software (computer program). Yes.
The engine management module 110 sends various engine control commands to the engine control unit 86 to adjust the output of the engine 80 in cooperation with other management modules. The electric machine management module 120 also cooperates with other management modules and sends an electric equipment control command to the electric machine control unit 85 so that the generator 81 and the motor 82 are appropriately driven via the power conversion unit 84. Based on the information (signal / data) sent from the engine control unit 86, the electric machine control unit 85, the work device control unit 87, and the vehicle state detection unit 90, the vehicle management module 130 executes the traveling state and working state of this combine. Confirm and manage…
 The driving state of the agricultural work apparatus W such as the grain discharging apparatus 37 is determined…
The stroke operation position in the front-rear direction of the main transmission lever 66 operated by the driver is detected by the stroke sensor S4 as a speed setting signal and sent to the main electronic unit 100. Similarly, the left / right inclination angle of the operation lever 61 operated by the driver is detected by the turning lever sensor S3 as a turning degree calculation signal indicating turning (steering) of the airframe 2 and is sensor S4 and the turning lever sensor S3, and as a result A command for controlling the driving speed of the crawler traveling body 1a and the right crawler traveling body 1b is given to the electric machine control unit 85.
The electric machine control unit 85 controls power electronics devices such as an inverter and a converter included in the power conversion unit 84 based on a command from the electric machine management module 120. At that time, the output of the generator 81 and the motor 82 is changed and adjusted by controlling on / off the switching transistors provided in the three phases (u phase, v phase, w phase).
In the present invention, in the control of the motor 82 by the electric appliance management module 120, the output torque of the motor 82 is checked so that the power generation load of the generator 81 does not exceed the allowable load. The basic principle described with reference to FIG. 1 is adopted in this torque check control algorithm. For this reason, in the electric machine management module 120, a motor rotation number setting unit 12c, a motor-consumable power calculation unit 12d, and a torque check value calculation unit 12f are constructed by a computer program as functional units particularly related to the present invention. .
The motor rotation speed setting unit 12 c calculates the motor command rotation speed that is the control target rotation speed of the motor 82 based on the operation position of the main transmission lever 66 and the operation lever 61, and outputs the motor command rotation speed to the electric machine control unit 85. The calculation of the motor command rotation speed uses a motor command rotation speed control map that derives the motor command rotation speed from the operation position of the main transmission lever. In this embodiment, since the motor command rotation speed is adjusted by turning set by the operation position of the operation lever 61, the motor command rotation speed control map includes the operation position of the main transmission lever and the operation position of the operation lever 61. It is preferable to use a multi-dimensional map having as input parameters. Alternatively, a configuration in which a motor command rotation speed control map for deriving a motor command rotation speed from the operation position of the main transmission lever may be changed depending on the operation position of the operation lever 61 may be adopted.
The motor-consumable power calculation unit 12d can use the motor 82 within a range in which the power generation load of the generator 81 does not exceed the allowable load based on the actual engine speed calculated from the detection signal of the engine rotation sensor S2. The power is calculated as the power that can be consumed by the motor. The torque check value calculation unit 12f calculates the torque value calculated from the motor consumable power calculated by the motor consumable power calculation unit 12d and the motor command rotation number calculated by the motor rotation number setting unit 12c in the motor control. Calculate value. The calculated torque check value is given to the electric machine control unit 85 and used for motor control with respect to the motor 82.
In this embodiment, in order to calculate the torque check value, both the E mode and the G mode described above are mounted, and the smaller torque check value obtained by each is selected. The functions of the motor speed setting unit 12c, the motor-consumable power calculation unit 12d, and the torque check value calculation unit 12f in both modes are as described with reference to FIG. The formula is specifically shown as one of the examples. In this embodiment, an engine of 2800 rpm with a rated output of 21 KW is used as the engine 80…
An unload valve V11 is interposed in an oil path R4 branched from the dredged oil path R3 and connected to the oil discharge side of the relief valve V9. The unload valve V11 is controlled by the pilot pressure from the system solenoid valve V12. The system solenoid valve V12 is configured to be duty controlled. By controlling the duty of the system solenoid valve V12, the unload valve V11 can be controlled to a predetermined opening degree, and the driving pressure of the hydraulic circuit can be optimally adjusted. That is, conventionally, since the unload valve V11 is simply closed and the driving pressure defined by the relief valve V9 is maintained, the driving pressure of this hydraulic circuit is always constant, and the driving pressure required by the model is If they are different, waste occurs. Such waste can be eliminated by optimizing the passage flow rate of the unload valve V11 by duty control of the system solenoid valve V12…
(2) The third operation tool 56 and the second operation tool 57 may be configured by an operation lever operated by a driver and a sensor that detects an operation displacement of the operation lever.
1: traveling device 1a: first (left) crawler 1b: second (right) crawler 2: traveling machine body 3: reaping processing unit 4: threshing device 5: grain tank 7: boarding operation unit 8: reaping unit 12: reaping Device 16: Threshing unit 17: Sorting unit 37: Grain discharging device 54: Sub-transmission device 56: Third operation tool 57: Second operation tool 61: Operation lever 66: Main transmission lever (first operation tool)…
 Torque check value calculation section 130: Vehicle management module 13a: Vehicle state determination section WE: Engine drive work Device WM: Motor-driven work device S2: Engine rotation sensor (engine speed acquisition unit)
S3: Turn lever sensor S4: Stroke sensor OD: Vehicle speed setting unit operating device
In the claims of WO 2015046187 A1:
An engine, a generator driven by the output of the engine, a motor driven by electric power from the generator, an electric machine control unit for controlling the generator controlling the output of the engine; a farm work device for harvesting crops as the vehicle travels; a vehicle speed setting operation device for setting a vehicle speed according to an operation position; A series hybrid combine including an engine speed acquisition unit for acquiring the engine speed of the engine,
A series hybrid combine in which the output torque of the motor is controlled so that the power generation load of the generator does not exceed an allowable load.
A motor-consumable power calculation unit that calculates motor-consumable power, which is power that can be used by the motor, based on the engine speed;
A motor rotation number setting unit that calculates a motor command rotation number for the motor based on the operation position;
2. The series hybrid according to claim 1, further comprising: a torque check value calculation unit that gives a torque value calculated from the motor-consumable power and the motor command rotational speed to the electric machine control unit as a torque check value in motor control. Combine.
The series hybrid combine according to claim 2, wherein the motor-consumable power depends on an engine output value derived from an engine output characteristic of the engine with the engine speed as an input parameter.
The series hybrid combine according to claim 2, wherein the motor-consumable power depends on a power generation output value derived from a generator output characteristic of the generator with the engine speed as an input parameter.
The power that can be consumed by the motor is a first value that depends on an engine output value derived from an engine output characteristic of the engine with the engine speed as an input parameter, and a generator of the generator with the engine speed as an input parameter The series hybrid combine according to claim 2, which is the smaller of the second value depending on the power generation output value derived from the output characteristics.
With respect to claims 2-9 and 11-18, see the figures and English translation of the disclosure of WO 2015046187 A1.
 Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/049186 A1.

See particularly Figure 3 and the related disclosure of WO 2017/049186 A1.
Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Posselius et al. US 10,123,475 B2.
With respect to the first and second tools, sensor, controller, characteristics and adjustments, see specifically Figures 1-8, the abstract and disclosure of Posselius et al. US 10,123,475 B2.
See particularly Figures 1, 2 and 8 and the related disclosure of Posselius et al. US 10,123,475 B2.
Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry et al. US 8,862,339 B2.
With respect to the first and second tools, sensor, controller, characteristics and adjustments, see specifically Figures 1-6, the abstract and disclosure of Henry et al. US 8,862,339 B2.
See particularly Figure 3 and the related disclosure of Henry et al. US 8,862,339 B2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



March 21, 2022